Appeal Dismissed and Memorandum Opinion filed May 22, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00326-CR

                   JORDAN WESLEY KUTACH, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                  On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                       Trial Court Cause No. 13-149

                 MEMORANDUM                      OPINION
      Pursuant to a plea bargain agreement with the State, appellant was convicted
on January 5, 2015, and sentenced to 30 years’ imprisonment. In December 2017,
he filed a motion in the trial court for jail time credit for time he spent on home
confinement. The trial court denied the motion on March 19, 2018. Appellant filed
a notice of appeal from that denial.

      Generally, an appeal in a criminal cases may be taken from only a final
judgment of conviction. Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App.
1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no
pet.). We know of no exception to the general rule that allows an appeal from an
order denying a post-conviction motion for jail time credit.

      Accordingly, the appeal is dismissed.

                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2